NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

SPENCER BAKER,                   )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D15-5501
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 24, 2017.

Appeal from the Circuit Court for
Highlands County; James A. Yancey,
Judge.

Spencer Baker, pro se.

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


               ORDER ON APPELLANT'S MOTION FOR REHEARING


WALLACE, Judge.

             The Motion for Rehearing filed by the pro se Appellant, Spencer Baker is

granted. Accordingly, the per curiam opinion filed January 25, 2017, is withdrawn.

Amanda Peterson, appointed counsel for Appellant, shall provide the complete record,
including supplements, to the Appellant within twenty days of this order, and she shall

certify to this court in writing that she has done so. The pro se Appellant shall have

sixty days from the date of this order to file an initial brief and to serve a copy on the

Attorney General at 3507 E. Frontage Road, Suite 200, Tampa, FL 33706-7013.




LaROSE and LUCAS, JJ., Concur.




                                             -2-